Case 1:20-cv-01065-CFC-JLH Document 20 Filed 08/19/21 Page 1 of 1 PageID #: 1220




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ALFONSO M. FLORES, JR.,                             )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )   C.A. No. 20-1065-CFC-JLH
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
                 Defendant.                         )

                              REPORT AND RECOMMENDATION

          Plaintiff requests review of a decision by the Commissioner of the Social Security

 Administration. On March 24, 2021, I entered a briefing schedule under which Plaintiff was

 provided 45 days to file a summary judgment brief supporting his request. (D.I. 16.) On March

 29, 2021, Plaintiff filed an exhibit to his Complaint; the exhibit appears to consist of medical

 records. (D.I. 18.) Plaintiff never filed a summary judgment brief. On July 14, 2021, I issued

 an Order to Show Cause why this action should not be dismissed for failure to prosecute. (D.I.

 19.) Plaintiff was given until August 16, 2021 to respond to the Order. Plaintiff did not respond.

          Delaware Local Rule 41.1 Provides that “in each case pending wherein no action has been

 taken for a period of 3 months, the Court may, on its motion or upon application of any party, and

 after reasonable notice and opportunity to be heard, enter an order dismissing such case unless

 good reason for the inaction is given.” Plaintiff has taken no action in this matter for 3 months.

 My Order to Show Cause gave him reasonable notice that this case would be dismissed and an

 opportunity to be heard. Plaintiff did not respond, so I recommend that this action be dismissed

 for failure to prosecute.


 Dated:        August 19, 2021
                                              HONORABLE JENNIFER L. HALL
                                              UNITED STATES MAGISTRATE JUDGE
